Citation Nr: 1119900	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  04-37 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for hearing loss. 

4.  Entitlement to service connection for arthritis of the back and hips. 

5.  Entitlement to service connection for peripheral vascular disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and J.R.


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1965. 

This matter comes before the Board of Veterans' Appeals  (Board) from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied the benefits sought on appeal.  The Veteran presented testimony at a personal hearing in August 2008 before the undersigned.  In April 2009, the Board remanded the claim for additional development. 

At his August 2008 hearing, the Veteran raise a claim for service connection for residuals of a left leg injury due to being hit by a truck in service.  The Veteran also raised a claim for service connection for arthritis of the right thumb.  Those issues are referred to the RO for appropriate action. 

The issue of entitlement to service connection for an acquired psychiatric disorder is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's skin disorder first manifested many years after his separation from service and is not related to his service or to any incident therein.



2.  The Veteran's bilateral hearing loss first manifested many years after his separation from service and is not related to his service or to any incident therein.

3. The Veteran's arthritis of the back and hips first manifested many years after his separation from service and is not related to his service or to any incident therein.

4.  The Veteran's peripheral vascular disease first manifested many years after his separation from service and is not related to his service or to any incident therein.


CONCLUSIONS OF LAW

1.  Arthritis of the back and hips was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110 , 1112, 1113, 1137, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309, (2010).

2.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110 , 1112, 1113, 1137, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

3.  A skin disorder was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110 , 1112, 1113, 1137, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309, (2010).

4.  Peripheral vascular disease was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110 , 1112, 1113, 1137, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309, (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for certain chronic diseases, including sensorineural hearing loss and arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010). 

Skin Disorder

The Veteran contends that his current skin disorder, manifested by itchy rashes, eczema, and cancerous lesions, first had its onset while he was in service.  He contends that he had suffered from skin rashes intermittently during service but never sought treatment for the rashes.

Service medical records are negative for any complaints, diagnosis, or treatment for any skin rash or skin condition.  Accordingly, the Board finds that a chronic skin condition did not manifest during service.  38 C.F.R. § 3.303(b) (2010).  As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection for a skin condition.  38 C.F.R. § 3.303(b) (2010). 

Post-service treatment records show a variety of different skin ailments.  However, on January 1972 general VA examination, there was no evidence of skin rash or skin condition.  Also, on April 1996 VA examination, the Veteran did not report having any skin rash or skin condition.

Private treatment records dated in June 1996 show that the Veteran was diagnosed with lichen planus that was subsequently removed from his right thumb.  He also had itchy feet that was diagnosed as tinea pedis/corporis.  In December 1997, the lichen planus had resolved but his feet still itched.  In December 2001, the Veteran had a nodular basal cell carcinoma removed from his right upper forehead. 

VA treatment records show that in January 2002, the Veteran had a one-year history of a nonhealing lesion on the left frontal scalp.  The lesion was found to be basal cell carcinoma and was excised.  He also had fairly extensive lichen planus on the hands, wrists, ankles, and lower legs.  Topical steroids had not controlled the condition.  A new medication had helped improve the itching and the rash was starting to clear.  In May 2002, the Veteran reported that he had a skin lesion on his left ear lobe.  It bled when it was touched.  The assessment was keratoacanthoma verses infected cyst.  On November 2004 dermatology consultation, the Veteran reported that he had had a rash on the dorsum of both hands, but it was resolved.  He had two moles on his face and an irritated skin tag on his neck.  Physical examination showed a skin colored papule on the forehead and an irritated skin tag on the neck.  The tag was frozen and the Veteran was instructed to return if the rash came back.

Private treatment records show that in December 2005, the Veteran had an abscess on the right thigh.  He had had multiple abscesses over a number of years.  He had recently undergone incision and drainage of a right thigh abscess.  The impression was thigh abscess status post incision with drainage.  In May 2006, the Veteran had moles removed from his right nares, right forehead, and left check.  In August 2007, the Veteran had three areas of erythema that looked like eczema at the area of a past hernia incision.  He denied any other skin rashes currently.  

On December 2009 VA examination, physical examination of the skin and a review of the record resulted in the diagnosis of status post skin cancer, removed.  

On September 2010 VA examination, physical examination failed to show any indication of a current rash or skin disability.  He had scars but no active pathology.  He reported that he had not had a break out in two years.  Prior to that, he had experienced lesions that itched and scabbed over.  He had had those lesions all over his body and sometimes in his mouth.  The examiner determined that because there was no current rash on examination, and there had not been a break-out in over two years, the condition no longer existed and therefore no opinion as to the etiology of the condition could be rendered.

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the competent evidence is against a finding of a medical nexus between military service and the Veteran's claimed skin condition.  The Board points out that service connection is not warranted where there is no evidence of a current diagnosis.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  38 U.S.C.A. § 1110  (West 2002); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  To the extent that the Veteran suffered from a skin condition at any other time during the appeal period, to include having a rash, moles removed, and skin tags, there is no competent or persuasive nexus to relate those conditions to the Veteran's service, or any indication that those conditions had their onset during service.  Significantly, in each instance, the conditions were either resolved with surgical excision or topical cream.  At no time did the Veteran report to his physicians that those conditions had dated back to his service in the 1960s, nor has any physician related the conditions to his service.  

The first clinical evidence of record of a diagnosis a skin condition is dated in 1996, approximately 31 years after the Veteran's separation from service.  In view of the lengthy period without evidence of treatment, the Board finds that the evidence does not show a continuity of treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, the Board finds that service connection for a skin condition is not warranted. 

The Board has considered the Veteran's assertions that his skin condition is related to his service.  However, to the extent that the Veteran ascribes his current skin condition to his service, his opinion is not probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not competent to opine on matter requiring knowledge of medical principles).  While the Veteran purports that his symptoms during service support the current diagnosis by a medical professional, his statements alone are not competent to provide the medical nexus and a medical professional has not made any connection.  Thus, the Veteran's lay assertions are not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In sum, the weight of the credible evidence demonstrates that the Veteran's current skin condition first manifested many years after service and is not related to his active service or any incident therein.  As the preponderance of the evidence is against the Veteran's claim for service connection for s skin condition, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Bilateral Hearing Loss

The Veteran contends that his current hearing loss is due to his in-service duties as a driver in a motor pool.  Specifically, he contends that the engines, which he started up every day of service, were very loud and that he was not provided with hearing protection.  Additionally, he often went into the mechanic shop on site and was exposed to the loud noises associated with fixing the army vehicles. 

Service medical records are negative for any complaints of or diagnosis of hearing loss.  On June 1965 separation examination, the Veteran's hearing was within normal limits.  However, the Veteran's reported in-service duties and experiences as a motor pool driver, with daily exposure to loud engine noise, are consistent with exposure to acoustic trauma, and therefore the Board finds the Veteran's statements regarding in-service noise exposure to be credible and consistent with his military service.  38 U.S.C.A. § 1154(b) (West 2002).  Although the Board finds that the Veteran has demonstrated in-service exposure to acoustic trauma, a nexus between his current disabilities and the in-service exposure to acoustic trauma must be shown in order to establish service connection.

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; when the thresholds for at least three of these frequencies are 26 decibels; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010). 

Post-service treatment records are void of any hearing examinations or complaints of hearing loss.  The Veteran has stated that his hearing loss had been present since he separated from service, was present in the 1970s, and continued to progress.  However, he did not seek treatment for his hearing loss. 

On November 2009 VA audiological examination, the Veteran reported in-service noise exposure to include diesel engines, general motor pool noise, and noise in the shop such as air compressors and other air tools.  Post-service noise exposure included working in construction for about thirty years.  He was exposed to heavy equipment such as Bobcats, air hammers, and backhoes.  Audiometric testing resulted in a diagnosis of bilateral hearing loss that meets the criteria of a VA disability.  38 C.F.R. § 3.385 (2010).  In reviewing the Veteran's claims file, including the service medical records, the examiner determined that it was less likely than not that the Veteran's current hearing loss was related to his service.  In so determining, the examiner explained that the Veteran's separation examination revealed normal hearing, bilaterally, and there was a 28 year post-service history of noise exposure from working in construction.  The post-service noise exposure was more likely the cause or contributing factor to the Veteran's current hearing loss, especially in light of the Veteran's report on examination that his hearing loss had only become noticeable in the previous 10 years. 

Because no bilateral hearing loss was diagnosed within one year after separation from service, the Veteran is not entitled to service connection for bilateral hearing loss on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2010).  Additionally, in view of the lengthy period without evidence of treatment, the evidence is against a finding of a continuity of symptomatology or treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board finds that the competent evidence is against a finding of a medical nexus between military service and the Veteran's bilateral hearing loss.  Rather, the competent evidence of record only weighs against such a finding.  Thus, the Board finds that service connection for bilateral hearing loss is not warranted.  The evidence of record does not contain any competent medical evidence linking the Veteran's hearing loss to his service or any noise exposure in service.

The Board has considered the Veteran's assertions that his hearing loss is related to his service.  However, to the extent that the Veteran ascribes his current hearing loss to exposure to noise in service, his opinion is not probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not competent to opine on matter requiring knowledge of medical principles).  While the Veteran purports that his symptoms during service support the current diagnosis by a medical professional, his statements alone are not competent to provide the medical nexus and a medical professional has not made that connection.  Thus, the Veteran's lay assertions are not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In sum, the weight of the credible evidence demonstrates that the Veteran's current bilateral hearing loss first manifested many years after service and is not related to his active service or any incident therein.  Furthermore, the evidence does not show that any sensorineural hearing loss manifested to a compensable degree within one year following separation from service.  As the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, the claim must be denied.  38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Arthritis of the Back and Hips

The Veteran contends that his arthritis of the back and hips was caused by having to get in and out of trucks on a consistent basis while in service.  In order to get in and out of the trucks, he had to maneuver his body in a stressful way.

Service medical records do not show any complaints, diagnosis, or treatment for pain or problems with the Veteran's hips or back, nor is there any indication of arthritis.  As there was no evidence demonstrating that the Veteran suffered from back or hip problems or injury while in service, the Board finds that chronicity in service is not established.  38 C.F.R. § 3.303(b) (2010).  As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection for arthritis of the back and hips.  38 C.F.R. § 3.303(b) (2010).

Post-service treatment records show that on January 1972 VA examination, the spine was normal on examination and movement was not impaired.

On April 1996 VA examination, the Veteran reported having low back pain on long periods of sitting.  The pain was diffuse across his lower back.  Range of motion of the spine was normal, though the Veteran complained of some pulling in his back.  A March 1996 X-ray showed minimal osteophytes present anteriorly on the vertebral bodies at L3, 4, and 5.  Disc spaces were well-maintained.  Posterior elements were intact.  The diagnosis was lumbosacral strain.  

VA treatment records show that in October 1998, the Veteran was noted to have chronic low back pain.  Pain medication was not working on his back.  A February 2000 X-ray showed early osteoarthritic changes in the lumbar spine.  In May 2003, it was noted that the Veteran had having problems with arthritis pain in hips and legs.  A March 2004 problem list shows ongoing pain in the lower back and pelvis due to arthritis.  

A November 2005 private X-ray examination showed degenerative changes in the lumbar spine with no bony abnormalities.  In March 2007, it was noted that the Veteran continued to suffer from arthritic pain.

On December 2009 VA examination, physical examination resulted in the diagnosis of chronic lumbar strain.  The examiner determined that it was as likely as not that the back strain was related to service.  Examination of the hips resulted in a diagnosis of hip strain.  The hip strain was considered to be less likely as not related to service because there was no indication of a hip injury in service. 

On September 2010 VA examination, the Veteran reported pain, weakness, swelling, stiffness, and fatigability of the low back.  There was pain on forward flexion.  Examination of the hips was normal.  X-ray examination showed a bulging disc.  The diagnosis was lumbar spondylosis.  In October 2010, a VA examiner reviewed the claims file and determined that it was less likely than not that the current back disability was related to service.  In so determining, the examiner stated that there was no indication of a back injury or any back complaints while in service.  In reviewing an X-ray taken in 2000 against the current X-ray results, the evidence showed a degeneration of discs and bulges that had taken place in the interim period.  That the February 2000 X-ray showed only early degenerative changes showed that the current back disability had its onset around that time and afterwards, when he was first diagnosed with degenerative arthritis.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion

The Board places higher probative weight on the October 2010 VA opinion that the Veteran's current arthritis of the back was less likely than not related to service, rather than on the December 2009 VA examiner's determination that it was at least as likely as not related to service.  Significantly, the December 2009 VA examiner gave no rationale as to why the current back disability was related to service.  The October 2010 VA examination provided an adequate rationale for the opinion reached, namely the lack of indication that the Veteran suffered from back problems while in service and the post-service X-rays which indicated that his current back disability had its onset in around 2000.  Accordingly, because the Board finds that October 2010 opinion to be more persuasive, the Board finds that the probative medical evidence of records is against the claim.

With regard to the Veteran's hip arthritis, both VA examiners determined that the hip disability was unrelated to service.  The December 2009 VA examiner provided the rationale that there was no indication of injury in service.  The October 2010 VA examiner determined that there was no current hip disability to relate to service.  Physical examination of the hips appeared to be normal.  Accordingly, in light of the two negative VA opinions, and absent any competent medical opinion to the contrary, the Board finds that service connection for arthritis, or any other disability, of the hips must be denied. 

The first clinical evidence of record of a diagnosis of any back or hip arthritis is dated in 2000, approximately 35 years after the Veteran's separation from service.  Because of the length of time between his separation from service and the initial diagnosis, the Veteran is not entitled to service connection for back and hip arthritis on a presumptive basis.  Additionally, in view of the lengthy period without treatment, the evidence is against a finding of a continuity of treatment, and that weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The weight of the evidence is against establishing a medical nexus between military service and the Veteran's back and hip arthritis.  Thus, the Board finds that service connection is not warranted.

The Board has considered the Veteran's assertions that he has back and hip arthritis that is related to his service.  However, to the extent that the Veteran ascribes his disabilities to some injury or event in service, his opinion is not probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not competent to opine on matter requiring knowledge of medical principles).  While the Veteran purports that his symptoms during service support the current diagnosis by a medical professional, his statements alone are not competent to provide the medical nexus and a medical professional has not made any connection.  Thus, the Veteran's lay assertions are not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

In sum, the weight of the credible evidence demonstrates that the Veteran's current back and hip arthritis first manifested many years after service and is not related to his active service or any incident therein.  As the preponderance of the evidence is against the Veteran's claim for service connection for back and hip arthritis, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Peripheral Vascular Disease

The Veteran contends that while in service he injured his leg when he was hit by or side-swiped by, another truck driver.  He contends that the leg swelled and has been painful since the injury.

Service medical records do not demonstrate any abnormal findings with regard to the Veteran's vascular system.  They do demonstrate that in March 1965, the Veteran had a cut on his left foot.  In June 1965, he had pain in his left knee.  He was placed on light duty.  There is no record of any further details or follow-up examination related to these complaints, or any indication as to the cause of the conditions.  As there was no evidence demonstrating that the Veteran suffered an injury to the left leg that affected the veins or vascular system while in service, the Board finds that chronicity in service is not established in this case.  38 C.F.R. § 3.303(b) (2010). 

As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection for peripheral vascular disease.  38 C.F.R. § 3.303(b) (2010). 

Post-service treatment records show that on January 1972 VA examination, the cardiovascular and lower extremity examinations were normal.  

On April 1996 VA examination, the Veteran reported having bilateral lower extremity pain from the groin area down to his feet.  The foot pain was intermittent.  There was no edema of the lower extremities.  He did have occasional tingling.  Non-invasive peripheral vascular studies of the lower extremities taken at the time showed normal arterial flow in both legs.

Private treatment records show that in June 2003, the Veteran reported having calf pain and cramping when walking.  After examining the Veteran for peripheral vascular disease, the diagnosis was determined to be aortoiliac occlusive disease with significant claudification, chronic angina, and chronic tobacco use.  In August 2003, it as noted that the Veteran had recently been diagnosed with peripheral vascular disease with leg pain.  He was due to undergo revascularization.  In November 2003, he complained of cramping left leg pain.  

VA treatment records show that in September 2004, the Veteran reported that his leg cramping had improved following graft of the lower extremities.  He no longer had swelling, pain, or claudication.  He did have restless leg syndrome and was on Quinine for relief.  He had an ongoing diagnosis of peripheral vascular disease.  

Private treatment records show that in July 2006, the Veteran reported continuing achiness in his legs that sometimes seemed to come from his back.  It was thought that his leg discomfort was possibly pseudoclaudication.  In May 2007, it was noted that the Veteran had recently been shown to have bilateral tibial mononeuropathies.  It was thought that his pain was related to neuropathy and lumbar stenosis rather than to a vascular component.  

On December 2009 VA examination, the Veteran reported having numbness and tingling in his lower extremities.  He had undergone surgery in 2003 to improve peripheral circulation.  The pain had become more frequent in his right leg since that time.  Physical examination showed varicose veins in the right lower extremity with edema.  The examiner determined that it was less likely than not that the current peripheral vascular disease was related to service.  In September 2010, a VA  examiner prepared an addendum opinion and, after reviewing the claims file, stated that the Veteran's peripheral vascular disease, status post aerobifemoral bypass, was the result of a two centimeter plaque occlusion in his artery.  The examiner stated that the private treatment records surrounding the Veteran's 2003 operation had shown the presence of many plaques within his arterial system, in the abdominal aorta, and in the bilateral femoral arties.  There was also bilateral popliteal arteries.  The plaque was a result of atherosclerotic disease rather than to an injury to the leg while in service.

The first clinical evidence of record of a diagnosis of peripheral vascular disease is dated in 2003, approximately 38 years after the Veteran's separation from service.  Because of the length of time between his separation from service and the initial diagnosis, the Board finds that the Veteran is not entitled to service connection for a cardiovascular disorder on a presumptive basis.  Additionally, in view of the lengthy period without treatment, the evidence is against a finding of a continuity of treatment, and this weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The evidence is against establishing a medical nexus between military service and the Veteran's peripheral vascular disease.  To the contrary, the competent medical evidence of records demonstrates that the Veteran's peripheral vascular disease is cardiovascular in origin, rather than due to any injury, and that the cardiac condition first had its onset many years following separation from service.  The September 2010 opinion and December 2009 examination are persuasive evidence that the peripheral vascular disease was due to a cardiovascular disability, and that neither was related to his service.  Thus, service connection is not warranted.

The Board has considered the Veteran's assertions that his peripheral vascular disease is related to his service.  However, to the extent that the Veteran ascribes his peripheral vascular disease to a leg injury in service, his opinion is not probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not competent to opine on matter requiring knowledge of medical principles).  While the Veteran purports that his symptoms during service support the current diagnosis by a medical professional, his statements alone are not competent to provide the medical nexus and a medical professional has not made any connection.  Thus, the Veteran's lay assertions are not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In sum, the weight of the credible evidence demonstrates that the Veteran's current peripheral vascular disease first manifested many years after service and is not related to his active service or any incident therein.  As the preponderance of the evidence is against the Veteran's claim for service connection for peripheral vascular disease, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf. 38 U.S.C.A. §§ 5103 , 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the RO sent correspondence in November 2003, March 2006, and June 2006; a rating decision in May 2004, a statement of the case in October 2004, and a supplemental statement of the case in February 2005, April 2006, October 2006, and in January 2007.  These documents discussed specific evidence, the particular legal requirements applicable to the claims the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant in the November 2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  An examination was provided.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Service connection for a skin condition is denied. 

Service connection for bilateral hearing loss is denied. 

Service connection for arthritis of the back and hips is denied.

Service connection for peripheral vascular disease is denied.  


REMAND

Additional development is necessary prior to further disposition of the claim for service connection for an acquired psychiatric disorder, to include PTSD.

The Veteran contends that he has PTSD due to two incidents that occurred in service.  The first was when he saw a truck run over a fellow serviceman.  The Veteran and others were in the motor pool one evening to move the trucks because a big storm was coming.  While a serviceman was under one of the trucks making an adjustment, the Veteran saw a driver start the truck and the wheels crossed the body of the man under the truck.  The Veteran helped to remove the injured man from under the truck and later learned that he survived.  

The second incident occurred when the 163rd Transportation Unit was on maneuvers in the Arizona desert.  They were to perform guard duty and foxholes had been dug.  When one soldier got in a foxhole, it was filled with rattlesnakes.  He was unconscious when they got him out of the foxhole and was taken to a hospital.  The Veteran later learned that the man died.  He felt that the incident had occurred between September 30, 1964, and November 30, 1964. 

The Veteran's personnel records indicate that in December 1964 he was assigned to a Joint Training Exercise-STRIKEX.  In May 2010, the National Personnel Records Center (NPRC) stated that a search of the morning reports for the Veteran's participation in STIKEX was negative.  However, because the personnel records indicate that his entire unit was involved in the training exercise, and the Veteran has provided credible testimony that he drove in a motor pool to the Arizona desert as part of the exercise, further verification should be made to determine whether a serviceman involved with STIRKEX was killed by snake bites in the Arizona desert between September 1964 and December 1964. 

The Board notes that the Veteran's service medical records show that on September 1962 entrance examination, the Veteran reported a history of mild anxiety.  Post-service treatment records show that the Veteran has been diagnosed with dysthymia, an adjustment disorder, and depression, in addition to PTSD.  In March 1972, he was hospitalized for chest pains and nerves.  Physical examination was negative for a heart ailment and the diagnosis was hypochondral neurosis.  A March 1996 VA examination resulted in the diagnosis of depressive neurosis.  At the time, the Veteran reported a variety of physical ailments, including pains in his shoulders and arms and chest pain, and having bad nerves and poor sleep.  Beginning in at least November 1999, the Veteran was seen for dysthymia and ongoing mood difficulties related primarily to chronic pain in his hips and low back.  In January 2003, he had a continuing diagnosis of adjustment disorder.  In December 2003 and in April 2004, the Veteran reported nightmares and trouble sleeping related to his military stressors.  He reported that he often thought about his stressors and desired counseling in order to work through them.  The diagnosis was probable PTSD.  In November 2004 and in August 2005, the Veteran was noted to be taking sleep medication.  His ongoing diagnosis was adjustment disorder.  In June 2008, the Veteran reported a history of anxiety related to his service stressors.  He continued to have middle insomnia and nightmares.  He had variable energy and motivation.  His mood was good, however, he had occasional transient suicidal ideations.  The assessment was anxiety disorder, not otherwise specified, rule out PTSD.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  The Veteran contends that his current psychiatric disorder is related to his service stressors.  Because those symptoms also appear to be tied to his diagnoses of mood disorder, adjustment disorder, and anxiety disorder, a VA examination is necessary in order to determine any possible relationship between his service and his current psychiatric disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the United States Army & Joint Services Records Research Center (JSRRC), or any other appropriate service department, perform a search for a history of a serviceman killed by snake bites during the Joint Training Exercise STRIKEX, from September 1964 to December 1964.  If suggested by the JSRRC, request any pertinent available records from other organizations. 

2.   Schedule the Veteran for a VA psychiatric examination.  The examiner must review the claims and the examination report should note that review.  The examiner should provide a full multiaxial diagnosis and should state whether a diagnosis of PTSD is warranted.  The examiner should state whether or not each criterion for a diagnosis of PTSD is met.  The examiner should specifically offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disorder demonstrated during the pendency of the appeal, to include PTSD; a mood disorder; anxiety disorder, not otherwise specified; or adjustment disorder, is related to the Veteran's military service, including the Veteran's described service stressors, whether verified or unverified.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's reported mild anxiety on induction into service was aggravated beyond its natural progression during his service.  In providing the requested opinions, the examiner must acknowledge and discuss any lay evidence of continuity of symptomatology since service.  The examiner should provide the rationale for all opinions provided. 

3.  Then, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


